DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed August 24, 2022, claims 1 and 2 were amended and new claims 3-6 were presented.
The terminal disclaimer filed on August 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 11,298,868 and pending U.S. Application No. 17/341,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejection has been withdrawn.
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b). The rejections have been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections over Baumer in view of Criel have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the tube member includes depressions at both ends” at line 2. It is unclear whether this limitation requires there be multiple depressions at each end, or only a single depression at each end. For purposes of examination, this limitation will be construed as “the tube member includes a depression at each end.”
Claim 3 recites “the outer wall surface of the tube member” at lines 2-3. It is unclear whether this is referring to the “outer circumferential wall surface of the tube member” recited in claim 1 or a different surface. For purposes of examination, this limitation will be interpreted as “the outer circumferential wall surface of the tube member.”
Claim 6 recites “the first reinforcing layer” at line 2. There is insufficient antecedent basis in the claim for this limitation. For purposes of examination, this limitation will be construed as “the reinforcing layer.”
Claim 6 recites “the resin” at line 3. There is insufficient antecedent basis in the claim for this limitation. For purposes of examination, this limitation will be construed as “a resin.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE102016222674 to Gutmann et al. (hereinafter, “Gutmann”) in view of U.S. Pub. 2020/0158286 to Criel (hereinafter “Criel”).
Regarding claim 1, Gutmann discloses a method of manufacturing a high-pressure tank (Abstract) that is formed by joining dome-shaped side end members (end portions 101, 103, Fig. 1) to both ends of a cylindrical tube member (layer 122, Figs. 1, 3), wherein the dome-shaped side end members (end portions 101, 103) and the cylindrical tube member (layer 122) form a reinforcing layer made of fiber-reinforced resin (paras. [0008], [0034] of translation attached to August 24, 2022 IDS), the manufacturing method comprising: a step of joining (para. [0019]) the side end members (end portions 101, 103) to both axial ends of the tube member (layer 122) such that an outer circumferential wall surface (see annotated Fig. 3 below) of the tube member (layer 122) relative to a central longitudinal axis of the tube member (annotated Fig. 3) and an inner circumferential wall surface (annotated Fig. 3) of each of the side end members (end portions 101, 103) relative to a central longitudinal axis of the respective side end member (the longitudinal axis of the tube member is the same as the longitudinal axis of the side end members, see annotated Fig. 3) face each other (see annotated Fig. 3), wherein in the joining step, portions of the side end members (end portions 101, 103) overlapping the outer circumferential wall surface of the tube member (annotated Fig. 3) at both ends of the tube member (see Figs. 1, 3).

    PNG
    media_image1.png
    544
    829
    media_image1.png
    Greyscale

Gutmann Annotated Figure 3
Gutmann does not expressly disclose a margin for overlap between each of the side end members and the tube member in an axial direction of the tube member is within a range of 5% or more to 35% or less relative to an inside diameter of the tube member.
Criel teaches a pressure vessel and method of manufacturing a pressure vessel having a cylindrical section and rounded end sections arranged at either end of the cylindrical section (Abstract, Fig. 1). Criel teaches a dome-shaped side end member (local reinforcement layer 20) arranged at the rounded end sections (Fig. 1). Criel teaches that the dome-shaped side end member (20) extends over the cylindrical section for a distance 20% or less of the diameter of the cylindrical section (para. [0065]). Criel teaches that this arrangement provides strengthening reinforcement at the critical area at the rounded end sections and provides a lower weight pressure vessel with reduced manufacturing time (paras. [0027], [0074]). Criel further teaches that the reinforcement structure may further have an outer layer comprising helical windings, which improve mechanical strength (para. [0074]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Gutmann to have a margin for overlap between the side end members and the tube member within a range of 5% to 35% relative to an inside diameter of the tube member, as taught by Criel for the purpose of providing strengthening reinforcement at the end members with reduced manufacturing time, as recognized by Criel (see e.g., paras. [0027], [0074]) and because where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). Additionally, and in the alternative, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Gutmann to have a margin for overlap between the side end members and the tube member within a range of 5% to 35% because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It further would have been obvious to have modified the manufacturing method of Gutmann to form the outer reinforcing layer (layer 124) by helical winding as taught by Criel for the purpose of improving mechanical strength, as recognized by Criel (para. [0074]).
Regarding claim 2, Gutmann further discloses the reinforcing layer is a first reinforcing layer, and a second reinforcing layer (fiber reinforced outer layer 124, Fig. 3) that covers the first reinforcing layer (layer 125 covers end portions 101, 103 and layer 122, see Fig. 3) is additionally formed by winding a fiber bundle impregnated with resin around the first reinforcing layer (outer layer 124 is formed by fiber reinforced winding, see para. [0034]).
Gutmann as modified by Criel already includes the second reinforcing layer is formed by helical winding (Criel at para. [0074]; see reasons for modification in rejection of claim 1 above).
Regarding claim 3, Gutmann further discloses the tube member (layer 122) includes depressions (annotated Fig. 3) at both ends of the outer wall surface of the tube member (Fig. 1; annotated Fig. 3) which are overlapped by circumferential ends of the portions (annotated Fig. 3) of the side end members (end portions 101, 103).
Regarding claim 5, Gutmann further discloses a liner (liner 112, Fig. 3) is formed by applying resin (see para. [0007]) so as to cover an inner surface of the reinforcing layer (Figs. 1, 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view Criel and in further view of WO 2013/142729 to Sloan et al. (hereinafter, “Sloan”).
Regarding claim 4, Gutmann as modified by Criel does not expressly disclose a coefficient of friction between each of the side end members and the tube member is 0.22 or higher. However, Gutmann teaches the side end members (end portions 101, 103) can be joined to the central part “by any suitable joining method,” and “preferably by a material-to-material method” (para. [0019]). 
Sloan teaches a high-pressure tank assembly having an isolator that extends circumferentially about the tank body (Abstract). Sloan teaches several example coefficients of friction between an isolator and the tank, such as 0.25, 0.3, 0.35, 0.4, 0.45, etc. (para. [0045]). Sloan teaches that the tank may be formed from a fiber reinforced polymer or other material (para. [0045]). Sloan teaches that the isolator may be formed from a fiber reinforced polymer or other material (para. [0042]). Sloan teaches that increasing the friction between components helps prevent the two components from spinning and sliding relative to one another (para. [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Gutmann/Criel to have a coefficient of friction between each of the side end members and the tube member be 0.22 or higher as taught by Sloan for the purpose of preventing spinning and sliding between the components, as recognized by Sloan (para. [0021]). Additionally, and in the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Gutmann to have a coefficient of friction between the side end members and the tube member be 0.22 or higher because Sloan illustrates that the claimed materials (fiber-reinforced resin) may have a coefficient of friction within the claimed range and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view Criel and in further view of U.S. Pat. 3,150,219 to Schmidt (hereinafter, “Schmidt”).
Regarding claim 6, Gutmann as modified by Criel does not expressly disclose a nozzle is inserted through a through-hole of the reinforcing layer, the resin is ejected through the nozzle, and when ejecting the resin, the nozzle is moved along an axial direction of the reinforcing layer while the reinforcing layer is rotated in a circumferential direction.
Schmidt teaches a method of making a plastic pipe (Abstract). Schmidt teaches a nozzle (applicator pipe 4, Fig. 1) is inserted into a through-hole in a mold (1), and resin is ejected through the nozzle (col. 3, ll. 15-20). Schmidt teaches a mold (1) that is rotated in a circumferential direction (Fig. 1; col. 3, ll. 8-10) while the nozzle is moved along an axial direction (Fig. 1; col. 3, ll. 20-22). Schmidt teaches that the resin ejected through the nozzle forms a resin layer (layer 5) within the mold. Schmidt teaches that this method allows for the layer of resin to be added speedily (col. 3, ll. 20-22) and provides an inner wall free from discontinuities (col. 1, ll. 39-41).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manufacturing method of Gutmann/Criel to form the liner by inserting a nozzle through a through-hole in the reinforcing layer and ejecting resin while the nozzle moves in an axial direction and the first reinforcing layer rotates in a circumferential direction as taught by Schmidt for the purpose of quickly forming the liner and having the inner surface be free from discontinuities, as recognized by Schimdt (col. 1, ll. 39-41; col. 3, ll. 20-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733